01/12/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    No. DA 20-0190


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

CHERYL HREN and JEFFRY J. NELSON,

                Defendants and Appellants.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including February 13, 2021, within which to prepare, serve, and file its response

brief.




RB                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          January 12 2021